Title: To James Madison from James Monroe, 24 November 1819
From: Monroe, James
To: Madison, James


Dear Sir
Washington Novr. 24. 1819
I receivd your kind letter, with the information, respecting my acct., with the estate of our late friend Mr. Jones, the day after my meeting with the Commissrs.; but they admitted the item on a view of the passage in Mr Yards letter relating to it, & my assurance, that I would withdraw it, if it should not be supported by you. Your letter will be very satisfactory to them, without even a copy of the originals. My advances, beyond ass[e]ts were immense. I gave credit, for every cent, for which the slaves & moveable property sold, altho’ I shewed them that many bonds, & to considerable amount had not been paid. There was one debt in Fredricksbg of $8.500. The advances were not altogether for debts, tho’ they greatly exceeded the assets. They were made in part, in an effort to improve the property, for the benefit of the devisees, my relatives, as well as myself. A final report will be made, at my request, which will place the whole admn. of record, in the court.
We have yet no answer from Spain by the Hornet, which was sent there, in augt. last, to state, that the treaty would be receivd, at any time before the meeting of Congress, & have the same effect, as if it had been ratified according to stipulation. It is possible we may yet get an answer, to that communication. G. B. & France disapprove the conduct of Spain, & the Russian minister here does so likewise. I do not see how we can decline taking Florida, if she does not ratify, confining ourselves to the treaty, & giving her also its advantages.
I must be concise for you well know how much private I have to attend to at such a moment. Mr Smith is appointed P. Master. Sincerely & respectfully yr friend
James Monroe
